UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 14, 2013 Date of Report (Date of earliest event reported) CCOM Group, Inc. (Exact name of Registrant as Specified in Charter) NEW YORK 1-6663 11-2037182 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , HAWTHORNE, NEW JERSEY (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: 973-427-8224 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On May 14, 2roup, Inc. (the “Company”) issued a press release announcing its financial results for the first quarter ended March 31, 2013. A copy of this press release is furnished as Exhibit 99.01 to this report. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K, including Exhibit 99.01, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description Press Release dated May 14, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CCOM GROUP, INC. (Registrant) Date: May 15, 2013 /s/ William Salek William Salek Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description Press Release dated May 14, 2013
